Citation Nr: 1419226	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-22 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a left knee disability, status post arthroscopy.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to September 1974.  The record also indicates that the Veteran had unverified service in the U.S. Navy Reserves from approximately 1981 to 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified during an October 2012 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2013, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was not substantial compliance with its February 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she initially injured her left knee during active duty service as a result of intense physical training.  The Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a left knee disability. 
	
The Board remanded the case in February 2013, in pertinent part, to verify the specific dates of the Veteran's U.S. Navy Reserve service, to include specific dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and to provide the VA examiner with a list of all of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.  There is no indication in the record that the Veteran's dates of ACDUTRA and INACDUTRA were verified, nor that a list of such dates was provided to the VA examiner prior to rendering an opinion.  

The Veteran is entitled to compliance with the remand instructions and the Board is required to ensure compliance.  Stegall, 11 Vet. App. at 270-71.  Thus, it is necessary to remand the case in order to verify the Veteran's dates of ACDUTRA and INACDUTRA and to provide a list of such dates to the VA examiner.

Additionally, the VA examiner opined that the Veteran's currently diagnosed left knee condition pre-existed service; however, it is unclear whether by "service" the examiner was referring to the Veteran's period of active duty service or subsequent periods of reserve service.  No defects were noted prior to enlistment on active duty.  Further, no opinion was provided as to whether the Veteran's vigorous physical activity during service aggravated the Veteran's pre-existing left knee condition.  The Veteran must be afforded an examination which addresses this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1. Verify and create a list of the specific dates of the 
Veteran's U.S. Navy Reserve service from approximately 1980 to 2005, to include the specific dates of ACDUTRA and INACDUTRA.  All efforts should be documented and appropriate procedures followed.

2. After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed left knee condition.  The claims file, including a copy of this remand, must be made available to the reviewing examiner. 

Additionally, the VA examiner should be provided with a list of all of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.

The VA examiner is requested to provide the following information:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a left knee disorder prior to her entry into active duty in November 1972 that was not first manifest during active duty, ACTUDRA or INACTUDRA?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed left knee disorder had its clinical onset in-service during active duty, ACTUDRA or INACTUDRA or is otherwise related to service?

The VA examiner is requested to provide a thorough rationale for all opinions provided that reflect consideration of both lay and medical evidence.  

In providing these opinions, the examiner should address the significance of the January 2014 VA examiner's finding that the Veteran's left knee degenerative joint disease pre-existed service and its etiology is multifactorial, including obesity; the Veteran's March 2013 statement that her current left knee disability is due to intense required running, weight-lifting and overall physical activity during her active duty and reserve service; the Veteran's October 2012 testimony that she has experienced left knee pain since active duty service in the 1970s; the Veteran's lay statements that she was not able to complete physical readiness training during active duty between 1972 and1974 due to pain in both of her knees; the Veteran's May 2008 statement that her knee pain did not begin until 1981; September 2002 treatment records, wherein the Veteran stated that she injured her left knee while playing softball in 1990 and she has experienced chronic recurrent left knee pain and stiffness for the last four to five years; the Veteran's total left knee arthroplasty surgery in January 1991; and November 1990 treatment records showing a twist to the Veteran's left knee in July 1990 while pitching softball.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

3. Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



